822 F.2d 1089
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Harold F. KIDD d/b/a Value Line Company, Respondent.
No. 86-6042
United States Court of Appeals, Sixth Circuit.
March 13, 1987.

Before ENGEL, KRUPANSKY and GUY, Circuit Judges.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Harold F. Kidd d/b/a Value Line Company, Memphis, Tennessee, its officers, agents, successors, and assigns, enforcing its order dated 8 August 1986, in Case No. 26-CA-11526, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Harold F. Kidd d/b/a Value Line Company, Memphis, Tennessee, its officers, agents, successors, and assigns, shall:

1.  Cease and desist from

3
(a)  Refusing to bargain in good faith with United Furniture Workers of America, Local 282, AFL-CIO, by denying the Union's request for access to the Memphis facility by a union representative for the purpose of administering the collective-bargaining agreement in accordance with article XXI, section 3.B. of that agreement.


4
(b)  In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2.  Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a)  On request, grant access to the Memphis facility by an authorized union representative for the purpose of administering the collective-bargaining agreement in accordance with article XXI, section 3.B. of that agreement.


7
(b)  Post at its facility in Memphis, Tennessee, copies of the attached notice markes 'Appendix.'  Copies of the notice, on forms provided by the Regional Director for Region 26, after being signed by Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


8
(c)  Notify the Regional Director writing within 20 days from the date of the Judgment what steps the Respondent has taken to comply.

ISSUED AS MANDATE:  4/8/87
COST:  none